861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Scott DUNNING, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-2071.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 25, 1988.Decided:  Oct. 20, 1988.

Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
Robert Scott Dunning, appellant pro se.
Gary R. Allen, William S. Rose, Jr.  (United States Department of Justice), for appellee.
PER CURIAM:


1
A review of the record, the opinion of the Tax Court, and the informal briefs submitted by the parties to this appeal reveals that the Tax Court's determination that Dunning failed to rebut the presumption of correctness that attaches to an IRS deficiency notice was proper.  We accordingly affirm the decision of the Tax Court based on its reasoning.  Dunning v. Commissioner of Internal Revenue, TC No. 18206-87 (Dec. 23, 1987).


2
Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in his case.


3
AFFIRMED.